United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2711
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              James Edward Storholm

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: April 16, 2020
                                Filed: July 6, 2020
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                              ____________

PER CURIAM.

      James Edward Storholm appeals the district court’s1 imposition of a 9-month
revocation sentence, arguing that it is substantively unreasonable. We affirm.

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
                                  I. Background
       In February 2006, Storholm pleaded guilty to possession of child pornography,
in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). The district court sentenced
Storholm to 120 months’ imprisonment, followed by a lifetime term of supervised
release.

      Storholm began his supervised release in February 2018. The conditions of his
supervised release included: (1) remaining law abiding, (2) abstaining from
consumption of any alcohol, (3) abstaining from possession, viewing, or use of
material that is sexually stimulating or sexually oriented, and (4) completing sexual
offender treatment, among other special conditions.

        On July 8, 2019, the United States Probation Office filed a petition and notice
of supervised release violations, alleging that Storholm violated the terms of his
supervised release. The violations alleged were (1) failure to remain law-aiding; (2)
failure to abstain from the use of alcohol; (3) failure to abide by the prohibition
against possessing or viewing pornography; and (4) failure to complete sex offender
treatment. The petition also stated that “[t]he defendant’s term of supervised release
started out with problematic behavior”; he was found in February 2018 to have been
in possession of “photographs of children, cut out images of children, and various
articles related to law enforcement investigation tactics.” Violation Report on
Supervised Release at 3, United States v. Storholm, No. 0:05-cr-00330-PAM-JSM-1
(D. Minn. July 8, 2019), ECF No. 62. The notice also described several instances in
which Storholm was noncompliant with his sexual offender treatment. The petition
provided that “Mr. Storholm presents a high risk to any child in his immediate area,”
and it included references to additional sexual offenses that Storholm had committed
against children in prior years. Id. at 4.

       At the final revocation hearing, Storholm admitted to three of the four
violations of his supervised release. Specifically, he admitted to consuming alcohol,

                                         -2-
possessing and viewing pornography, and being terminated from sex offender
treatment. The Guidelines range for these violations was 6–12 months’ imprisonment.

       Storholm’s counsel requested that the district court place Storholm in a halfway
house rather than impose a custodial sentence. In support of that request, counsel
noted that this was Storholm’s first revocation petition in his 18 months on supervised
release. Counsel acknowledged the seriousness of the violations but stressed there
had not been any similar conduct alleged previously. Counsel also argued that
Storholm faced collateral consequences for his actions that would ensure Storholm’s
future compliance with his supervised release conditions. Counsel claimed that
Storholm was likely to lose his house and would not be approved for similar housing
and was also losing his truck. Finally, counsel argued that Storholm’s health
suggested a non-custodial sentence.

       Storholm, speaking on his own behalf, told the district court that his problem
“was a spiritual problem” and that “[n]ot being able to attend church without
announcing that I’m a Level 3 sex offender” resulted in him “decid[ing] not to attend
church and be in fellowship with others.” Final Revocation Hr’g Tr. at 6, United
States v. Storholm, No. 0:05-cr-00330-PAM-JSM-1 (D. Minn. Aug. 13, 2019), ECF
No. 79. As a result, Storholm explained, he “got away from . . . following [his] faith.”
Id. Storholm admitted he “made some bad decisions,” “mess[ed] up,” and was “really
sorry.” Id.

      The government sought a custodial sentence followed by Storholm’s stay in a
halfway house or GPS monitoring. It argued that Storholm’s violations were serious
and demonstrate that he poses a danger to society.




                                          -3-
       The district court sentenced Storholm to 9 months’ imprisonment, stating:

              Well, Mr. Storholm, the conduct involved in this matter is
       extremely serious and one of the more serious matters that this Court has
       dealt with.

             First of all, as—I commend you with the desire to attend the
       church of your choice, but you know, don’t blame that on other things.
       The resolution of that is as difficult as a quick telephone call to the
       pastor. And I just—this Court just simply cannot accept excuses of that
       kind now. The conduct that you carried on is wrong. It is just dead
       wrong. And when you have reverted into this kind of conduct, you’re
       going to have to pay the price for it.

              And on that basis the Court does remand you to the custody of the
       Bureau of Prisons for a term of 9 months. Upon release from
       imprisonment you shall continue on a lifetime of supervised release
       subject to the same terms and conditions as previously imposed, except
       that the following terms shall be added.

              And that’s that you shall reside for a period of up to 180 days in
       a residential reentry facility center as approved by the probation officer
       and shall observe the rules of that facility.

Id. at 7.

                                      II. Discussion
       On appeal, Storholm acknowledges that the district court imposed a sentence
that was within the advisory Guidelines range. Nonetheless, he argues that the
sentence is substantively unreasonable because it is greater than necessary to
accomplish the goals of federal sentencing. Storholm contends that the district court
failed to address the mitigating factors he identified and gave inadequate justification
for the sentence. He highlights his remorse; his physical, mental, and emotional health



                                          -4-
at the time of the offense; and the punitive effect of collateral consequences flowing
from his arrest.

      We review revocation sentences under the same reasonableness standard
      that applies to initial sentencing proceedings. Thus, we review a
      revocation sentence for substantive reasonableness by applying an
      abuse-of-discretion standard. A sentencing court abuses its discretion if
      it fails to consider a relevant factor that should have received significant
      weight, gives significant weight to an improper or irrelevant factor, or
      considers only the appropriate factors but commits a clear error of
      judgment in weighing those factors. We presume a sentence is
      substantively reasonable if it is within the Guidelines range.

United States v. Lincoln, 795 F. App’x 988, 989 (8th Cir. 2020) (per curiam) (cleaned
up).

       Because Storholm’s 9-month sentence is within the 6–12 month Guidelines
range, we may accord it presumptive reasonableness. Storholm has not rebutted this
presumption. The district court emphasized the seriousness of Storholm’s conduct
before imposing the 9-month sentence. The court acknowledged Storholm’s
mitigation testimony, in particular his remorse, but weighed the entirety of the
evidence and concluded a mid-range sentence best matched the record before the
court. It was not required to afford greater weight to Storholm’s mitigating facts nor
expressly address each one. See United States v. Farmer, 647 F.3d 1175, 1180 (8th
Cir. 2011) (“A district court’s choice to assign relatively greater weight to the nature
and circumstances of the offense than to the mitigating personal characteristics of the
defendant is well within its wide latitude in weighing relevant factors.”); see also
United States v. Duke, 932 F.3d 1056, 1061 (8th Cir. 2019) (“[A] district court need
not expressly address every § 3553(a) factor if the record shows that they were
considered.”).



                                          -5-
                           III. Conclusion

Accordingly, we affirm the judgment of the district court.
               ______________________________




                                 -6-